DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein a net charge on the nylon membrane does not rely on a change of pH”. While the instant specification does recite that the nylon membrane is charged (as described on page 5, lines 6-12 of the instant specification) the instant specification does not explicitly or implicitly recite or show through experimental data that the charged nylon membrane must not have its charge depend on a change in pH.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (WO 2018/017809) in view of Song et al (US PGPub 2009/0157024) and Patel et al (US PGPub 2013/0068155), hereinafter referred to as Patel ‘155.

In addition, Jang et al teaches that the substrate may comprise a bibulous material, such as filter paper, sponge materials, cellulose, wood, woven and nonwoven fabrics, and combinations thereof, or a nonbibulous material, such as a glass fiber, polymeric films, microporous membranes, and combinations thereof. Suitable substrates include but are not limited to hydrophilic inorganic powders, such as silica gel, alumina, diatomaceous earth and the like; argillaceous substances; cloth; hydrophilic natural polymeric materials, particularly cellulosic material, like cellulose beads (see [0028]).
Jang et al does not disclose that if the substrate is a nylon membrane, the nylon membrane is selected from the group consisting of an uncharged nylon membrane, a positively charged nylon membrane, a negatively charged nylon membrane, and 
In the analogous art of lateral flow assay devices, Song et al teaches that the pH indicator used in the assay devices, may be applied in a manner so that it does not substantially diffuse through the matrix of the chromatographic medium 23 (i.e., non-diffusively immobilized). This enables a user to readily detect the change in color that occurs upon reaction of the pH indicator with the urine and also prevents the pH indicator from leaching out of the indicator zone 31. The immobilization can be achieved by many methods such as chemical bonding, physical absorption, or using a carrier such as a polymer or a particle. In one preferred embodiment, a highly charged porous material can effectively immobilize an oppositely charged indicator. In this regard, useful charged porous substrates can include nylon membranes such as Biodyne.RTM (see [0035]). It would have been obvious to one of ordinary skill in the art to modify the indicator device of Jang et al by utilizing a charged nylon membrane (as taught by Song et al) as the substrate of the indicator device for the benefit of enabling the substrate to effectively immobilize an oppositely charged indicator.
Furthermore, the combination of Jang et al and Song et al does not disclose that the substrate comprises a polyethylene terephthalate film, and the indicator composition further comprises a binder.
However, in the analogous art of indicator devices, Patel ‘155 teaches an indicating device wherein the substrate of the indicating device is a polyethylene terephthalate film (see [0172]). Furthermore, Patel ‘155 teaches that the freeze indicating formulation 130 can be in form of an ink or paint which can be coated on a 
Regarding Claim 7, Jang et al does not explicitly disclose that the binder comprises a polymer latex.
However, in the analogous art of lateral flow assay devices, Song et al teaches that the binder used is a polymer latex (see [0040]). It would have been obvious to one of ordinary skill in the art to have the binder be a polymer latex (as taught by Song et al) for the benefit of effectively providing a compound for anchoring the indicator to the substrate. 
Regarding Claims 8-9, Jang et al teaches that the indicator composition further comprises a base (such as an aromatic amine), wherein aromatic amines are organic bases (see [0030]). 

Regarding Claim 11, Jang et al teaches that the colorant does not include a naphthalene moiety or an anthraquinone moiety, since Jang et al also discloses that the colorant may further comprise a pH buffer, a polymer, a surfactant or a carrier and wherein none of the elements listed above comprise a naphthalene moiety or an anthraquinone moiety (see [0030]-[0033]). 
Regarding Claim 12, Jang et al does not explicitly disclose that the colorant is selected from the group consisting of 5-bromo-4-chloro-3-indolyl beta-D- galactopyranoside, 4,4'-diamino-2,2'-stilbenedisulfonic acid, 4-aminoantipyrine, quinaldine red, 2-[4-(dimethylamino)styryl]-1-methylpyridinium iodide, 2,2'-azino-bis(3-ethylbenzothiazoline- 6-sulfonic acid) diammonium salt, 3,3'-diaminobenzidine, azidoaniline, trans- 4-[4-(dimethylamino)styryl]-1-methylpyridinium iodide, tetramethylbenzidine hydrochloride, and combinations thereof.
However, in the analogous art of lateral flow assay devices, Song et al teaches that its indicating ink or dye may be quinaldine red (see [0058]). It would have been obvious to one of ordinary skill in the art to utilize quinaldine red as the colorant since quinaldine red is known as an effective pH indicator. 
Regarding Claim 13, Jang et al teaches a method of monitoring a peracetic acid decontamination process (see abstract), the method comprising:
exposing an article to be disinfected and the peracetic acid decontamination indicator of claim 1 to a sterilant (referred to as a disinfectant solution) comprising peracetic acid during a decontamination process (see [0006] and [0017]), wherein a 
Regarding Claim 14, Jang et al teaches that the color change is dependent upon a decontamination process condition selected from the group consisting of concentration of peracetic acid in the sterilant liquid (see [0038] and [0041]). 
Regarding Claim 15, Jang et al teaches that wherein the concentration of peracetic acid in the sterilant liquid is at least 550 ppm during the decontamination process (specifically up to 20,000 ppm) (see [0021]). 
	Regarding Claim 20, Jang et al teaches a decontamination monitoring device (a test kit) comprising the peracetic acid decontamination indicator of claim 1 (see [0022], [0028] and [0042]). 
	Regarding Claim 21, Jang et al does not explicitly disclose that the indicator includes a binder, wherein the binder is a water-soluble binder.
However, in the analogous art of indicator devices, Patel ‘155 teaches an indicating device wherein the freeze indicating formulation 130 can be in form of an ink or paint which can be coated on a substrate. It can also be in form gel or viscous liquid. The formulation 130 can be composed of an indicating compound, such as one or more diacetylenes 131, nucleating agent 132, a solvent or a liquid medium 133, a catalyst 
It would have been obvious to one of ordinary skill in the art to modify the device of Jang et al and Song et al by having the indicator further include a water-soluble binder (as taught by Patel ‘155) for the benefit of minimizing the flow of the components (see [0168] of Patel ‘155).
Claims 1, 6-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (WO 2018/017809) in view of Song et al (US PGPub 2009/0157024) and Patel et al (US PGPub 2003/0211618), hereinafter referred to as Patel ‘618
Regarding Claims 1 and 6, Jang et al teaches a peracetic acid decontamination chemical indicator (referred to as test strip 10) comprising: a substrate (12)(see [0028]); and an indicator composition (such as a chromagen, an iodide or iodide salt or a pH buffer)(see [0029]-[0030]) disposed thereon, wherein the indicator composition comprises a colorant (such as a chromagen, such as an aromatic amine, bezidine, phenol or leuko dyestuff) that reacts to change color when exposed to a peracetic acid solution (see [0030]-[0031]) but does not change color when exposed to a hydrogen peroxide solution, an acidified hydrogen peroxide solution, or an acetic acid solution (since the indicator composition, specifically a pH buffer deactivates high levels of oxidants or peroxides without interfering with active peracetic acid levels)(see [0017] and [0031]); and wherein the indicator composition does not include a transition metal salt or a halogen source (see [0029]-[0033]). 

Jang et al does not disclose that if the substrate is a nylon membrane, the nylon membrane is selected from the group consisting of an uncharged nylon membrane, a positively charged nylon membrane, a negatively charged nylon membrane, and combinations thereof, wherein a net charge on the nylon membrane does not rely on a change in pH.
In the analogous art of lateral flow assay devices, Song et al teaches that the pH indicator used in the assay devices, may be applied in a manner so that it does not substantially diffuse through the matrix of the chromatographic medium 23 (i.e., non-diffusively immobilized). This enables a user to readily detect the change in color that occurs upon reaction of the pH indicator with the urine and also prevents the pH indicator from leaching out of the indicator zone 31. The immobilization can be achieved by many methods such as chemical bonding, physical absorption, or using a carrier such as a polymer or a particle. In one preferred embodiment, a highly charged porous material can effectively immobilize an oppositely charged indicator. In this regard, useful charged porous substrates can include nylon membranes such as Biodyne.RTM (see 
Furthermore, the combination of Jang et al and Song et al does not disclose that the substrate comprises a polyethylene terephthalate film, and the indicator composition further comprises a binder.
However, in the analogous art of indicator devices, Patel ‘618 teaches an indicating device wherein the substrate of the indicating device is a polyethylene terephthalate film (see [0093]). Furthermore, Patel et al teaches that its indicator comprises a binder ([0043] and [0080]). It would have been obvious to one of ordinary skill in the art to have the substrate of the device of Jang et al and Song et al be a PET film (as taught by Patel ‘618) for the benefit of ensuring that the substrate is flexible and transparent (see [0093] of Patel ‘618). Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of Jang et al and Song et al by having the indicator further include a binder (as taught by Patel ‘618) for the benefit of ensuring the indicator is contained on the substrate surface while also indicating that the indicator is capable of undergoing a color change when contacted with steam (see [0043] of Patel ‘618).
Regarding Claim 7, Jang et al does not explicitly disclose that the binder comprises a polymer latex.
However, in the analogous art of lateral flow assay devices, Song et al teaches that the binder used is a polymer latex (see [0040]). It would have been obvious to one 
Regarding Claims 8-9, Jang et al teaches that the indicator composition further comprises a base (such as an aromatic amine), wherein aromatic amines are organic bases (see [0030]). 
Regarding Claim 10, Jang et al teaches that the colorant is a benzidine or derivative thereof (see [0030]). 
Regarding Claim 11, Jang et al teaches that the colorant does not include a naphthalene moiety or an anthraquinone moiety, since Jang et al also discloses that the colorant may further comprise a pH buffer, a polymer, a surfactant or a carrier and wherein none of the elements listed above comprise a naphthalene moiety or an anthraquinone moiety (see [0030]-[0033]). 
Regarding Claim 12, Jang et al does not explicitly disclose that the colorant is selected from the group consisting of 5-bromo-4-chloro-3-indolyl beta-D- galactopyranoside, 4,4'-diamino-2,2'-stilbenedisulfonic acid, 4-aminoantipyrine, quinaldine red, 2-[4-(dimethylamino)styryl]-1-methylpyridinium iodide, 2,2'-azino-bis(3-ethylbenzothiazoline- 6-sulfonic acid) diammonium salt, 3,3'-diaminobenzidine, azidoaniline, trans- 4-[4-(dimethylamino)styryl]-1-methylpyridinium iodide, tetramethylbenzidine hydrochloride, and combinations thereof.
However, in the analogous art of lateral flow assay devices, Song et al teaches that its indicating ink or dye may be quinaldine red (see [0058]). It would have been obvious to one of ordinary skill in the art to utilize quinaldine red as the colorant since 
Regarding Claim 13, Jang et al teaches a method of monitoring a peracetic acid decontamination process (see abstract), the method comprising:
exposing an article to be disinfected and the peracetic acid decontamination indicator of claim 1 to a sterilant (referred to as a disinfectant solution) comprising peracetic acid during a decontamination process (see [0006] and [0017]), wherein a predetermined decontamination exposure criterion exists for contacting the article with the sterilant (the disinfectant solution, which contains peracetic acid)(see [0017]); measuring a color change of the exposed peracetic acid decontamination indicator (through the use of a chromagen)(see [0030] and [0039]), wherein the color change is predictive of the predetermined disinfectant exposure criterion (see [0039]-[0041]); and determining whether the predetermined disinfectant exposure criterion has been achieved (such as through the use of spectrophotometers or colorimeters) (see [0038]). 
Regarding Claim 14, Jang et al teaches that the color change is dependent upon a decontamination process condition selected from the group consisting of concentration of peracetic acid in the sterilant liquid (see [0038] and [0041]). 
Regarding Claim 15, Jang et al teaches that wherein the concentration of peracetic acid in the sterilant liquid is at least 550 ppm during the decontamination process (specifically up to 20,000 ppm) (see [0021]). 

	Regarding Claim 21, Jang et al does not explicitly disclose that the indicator includes a binder, wherein the binder is a water-soluble binder.
However, in the analogous art of indicator devices, Patel ‘618 teaches an indicating device which comprises an indicator comprising a water-soluble binder (see [0080]). It would have been obvious to one of ordinary skill in the art to modify the device of Jang et al and Song et al by having the indicator further include a water-soluble binder (as taught by Patel et al) for the benefit of ensuring the indicator is contained on the substrate surface while also indicating that the indicator is capable of undergoing a color change when contacted with steam (see [0043] of Patel ‘618).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, Song et al and Patel ‘155 as applied to claim 13 above, and further in view of Van Camp (US PGPub 2016/0033374). 
Regarding Claim 16, the previous combination of Jang et al, Song et al and Patel ‘155 teaches the method of monitoring a peracetic acid decontamination process as claimed in claim 13. 
Jang et al does not teach that the temperature of the sterilant liquid is 20°C - 50 °C during the decontamination process.
In the analogous art of disinfection or decontamination detection, Van Camp et al teaches that aerosol mist is formed from a test liquid that may include one or more of a disinfectant, a decontaminant, or any spray fluid, and wherein the disinfectant is peracetic acid. The sample may be maintained at a temperature ranging from about 65° F to about 75° F (18-23 °C), which falls within the claimed range) which is during dispensing the aerosol mist onto the surface of the sample. The sample may be heated to maintain this temperature due to evaporative cooling associated with the aerosol mist (see [0037]-[0038]). It would have been obvious to one of ordinary skill in the art to modify the indicator of the previous combination by maintaining the sterilant liquid (the sample of Van Camp) at this temperature such that the peracetic acid may be effectively dispensed in mist form. 

Jang et al does not teach that the exposure time of the decontamination indicator to the sterilant liquid is at least 1 minute.
In the analogous art of disinfection or decontamination detection, Van Camp et al teaches that aerosol mist is formed from a test liquid that may include one or more of a disinfectant, a decontaminant, or any spray fluid, and wherein the disinfectant is peracetic acid (see [0037]). In addition, Van Camp et al teaches that aerosolized applications of active ingredients feature low exposure times, minimal volumes dispersed, and infrequent use. These features are different from other decontamination techniques and testing methods, such as, immersion. For example, some aerosolized disinfectants have exposure time of only a few minutes, e.g., 5 minutes or 10 minutes. While aerosol can reach to various hidden surfaces, it is also capable of quick evaporation and removal from the environment by, for example, ventilation. The proposed test methods allow more precise simulation of the actual use of aerosolized materials, evaluation of actual impacts of these materials on various surfaces, reduction of correlation discrepancies associated with the conventional material compatibility methods (e.g., immersion), and various other benefits (see [0021]). Furthermore, various periods of time described above may be determined based the material of the aerosol mist and the sample. For example, a material used for virus decontamination may have a shorter first period than another material used for spore decontamination. In some embodiments, the first period of time is between about 2 minutes and 240 hours . 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, Song et al and Patel ‘618 as applied to claim 13 above, and further in view of Van Camp (US PGPub 2016/0033374). 
Regarding Claim 16, the previous combination of Jang et al, Song et al and Patel ‘618 teaches the method of monitoring a peracetic acid decontamination process as claimed in claim 13. 
Jang et al does not teach that the temperature of the sterilant liquid is 20°C - 50 °C during the decontamination process.
In the analogous art of disinfection or decontamination detection, Van Camp et al teaches that aerosol mist is formed from a test liquid that may include one or more of a disinfectant, a decontaminant, or any spray fluid, and wherein the disinfectant is peracetic acid. The sample may be maintained at a temperature ranging from about 65° F to about 75° F (18-23 °C), which falls within the claimed range) which is during dispensing the aerosol mist onto the surface of the sample. The sample may be heated to maintain this temperature due to evaporative cooling associated with the aerosol mist 
Regarding Claim 17, the combination of Jang et al, Song et al and Patel ‘618 teaches the method of monitoring a peracetic acid decontamination process as claimed in claim 13. 
Jang et al does not teach that the exposure time of the decontamination indicator to the sterilant liquid is at least 1 minute.
In the analogous art of disinfection or decontamination detection, Van Camp et al teaches that aerosol mist is formed from a test liquid that may include one or more of a disinfectant, a decontaminant, or any spray fluid, and wherein the disinfectant is peracetic acid (see [0037]). In addition, Van Camp et al teaches that aerosolized applications of active ingredients feature low exposure times, minimal volumes dispersed, and infrequent use. These features are different from other decontamination techniques and testing methods, such as, immersion. For example, some aerosolized disinfectants have exposure time of only a few minutes, e.g., 5 minutes or 10 minutes. While aerosol can reach to various hidden surfaces, it is also capable of quick evaporation and removal from the environment by, for example, ventilation. The proposed test methods allow more precise simulation of the actual use of aerosolized materials, evaluation of actual impacts of these materials on various surfaces, reduction of correlation discrepancies associated with the conventional material compatibility methods (e.g., immersion), and various other benefits (see [0021]). Furthermore, . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, Song et al and Patel ‘155 as applied to claim 1 above, and further in view of Labib et al (US PGPub 2018/009421).
Regarding Claim 18, the combination of Jang et al Song et al and Patel ‘155 teaches the method of monitoring a peracetic acid decontamination process as claimed in claim 13.
The previous combination of Jang et al, Song et al and Patel ‘155 does not teach that the rate of sterilant liquid flow across the decontamination indicator is at least 400 mL per minute.
In the analogous art of decontamination compositions, Labib et al teaches the use of decontaminant compositions, which include peracetic acid (see [0007]). . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, Song et al and Patel ‘618 as applied to claim 1 above, and further in view of Labib et al (US PGPub 2018/009421).
Regarding Claim 18, the combination of Jang et al Song et al and Patel ‘618 teaches the method of monitoring a peracetic acid decontamination process as claimed in claim 13.
The previous combination of Jang et al, Song et al and Patel ‘618 does not teach that the rate of sterilant liquid flow across the decontamination indicator is at least 400 mL per minute.
In the analogous art of decontamination compositions, Labib et al teaches the use of decontaminant compositions, which include peracetic acid (see [0007]). Furthermore, Labib et al teaches that the volumetric flow rates can even be in the range of about 100 to about 400 ml/minute depending on the channel diameter and the flow regime (see [0157]).  It would have been obvious to one of ordinary skill in the art to . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, Song et al and Patel ‘155 as applied to claim 1 above, and further in view of Morris et al (US PGPub 2007/0287182).
Regarding Claim 19, the previous combination of Jang et al, Song et al and Patel ‘155 teaches the method of monitoring a peracetic acid decontamination process as claimed in claim 13.
The previous combination of Jang et al, Song et al and Patel ‘155 does not explicitly disclose that detecting the color change of the decontamination indicator comprises detecting a change in percent optical reflectance of the decontamination indicator at 375 nm - 800 nm.
In the analogous art of analyzing aqueous solutions, Morris et al teaches a test strip which utilizes peracetic acid as its aqueous solution (see [0026]).  Furthermore, Morris et al testing variables for utilizing their test strip, which may include variations in the intensity of the light produced by the radiation sources (LED's), variations in the degree of wetness of the test pad from test to test, dye leakage, etc. Embodiments of the present invention may gather reflectance data in four wavelength ranges; i.e. frequencies generally described as red, green, blue and white, although the exact . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, Song et al and Patel ‘618 as applied to claim 1 above, and further in view of Morris et al (US PGPub 2007/0287182).

The previous combination of Jang et al, Song et al and Patel ‘618 does not explicitly disclose that detecting the color change of the decontamination indicator comprises detecting a change in percent optical reflectance of the decontamination indicator at 375 nm - 800 nm.
In the analogous art of analyzing aqueous solutions, Morris et al teaches a test strip which utilizes peracetic acid as its aqueous solution (see [0026]).  Furthermore, Morris et al testing variables for utilizing their test strip, which may include variations in the intensity of the light produced by the radiation sources (LED's), variations in the degree of wetness of the test pad from test to test, dye leakage, etc. Embodiments of the present invention may gather reflectance data in four wavelength ranges; i.e. frequencies generally described as red, green, blue and white, although the exact wavelength ranges and the detector responsivity may vary depending upon the specific detector circuitry used. For example, in one embodiment a red color range may include peak responsivity at about 690 nm and extending with reduced responsivity from about 600-800 nm; a green color range may include peak responsivity at about 540 nm and extending with reduced responsivity from about 450-625 nm; a blue color range may include peak responsivity at about 480 nm and extending with reduced responsivity from about 390-570 nm; and white color range may include peak responsivity at about 680 nm and extending with reduced responsivity across the entire visible spectrum and perhaps into the infrared ranges such as from about 300-800 nm. Collecting reflectance . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797